In The

                                 Court of Appeals
                     Ninth District of Texas at Beaumont
                            ____________________
                               NO. 09-19-00035-CV
                            _______________________

              IN THE INTEREST OF C.L., A.L., A.R., AND C.R.


                    On Appeal from the 279th District Court
                           Jefferson County, Texas
                          Trial Cause No. F-231,660


                           MEMORANDUM OPINION

      The appellant’s court appointed attorney filed a motion to dismiss this appeal.

The motion is voluntarily made by the appellant prior to any decision of this Court.

See Tex. R. App. P. 42.1(a)(1). No other party filed a notice of appeal. We grant the

motion and dismiss the appeal. No costs are taxed against the appellant because the

trial court concluded she is indigent.

      APPEAL DISMISSED.



                                                    _________________________
                                                       LEANNE JOHNSON
                                                             Justice
                                           1
Submitted on April 3, 2019
Opinion Delivered April 4, 2019

Before McKeithen, C.J., Horton and Johnson, JJ.




                                       2